DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in JP (2017-032587) on 02/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“incorrectness risk determiner” in claims 1, 2 and 4. Support can be found on [0038].
“safe behavior determiner” in claim 1. Support can be found on [0006]. 
“safety determiner” in claims 1, 5 and 6. Support can be found on [0051].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (U.S Patent Publication No. 2018/0370530)  in view of Takeda (U.S Patent Publication No. 2009/0164059). 

Regarding claim 1, Ishikawa teaches an information processing system comprising: 

making a determination on whether or not the behavior estimation result carries an incorrectness risk (Ishikawa [0031] the degree of certainty of the prediction executed by the prediction unit can affect the driving support that is being outputted; the Examiner interprets that the incorrectness risk corresponds to the accuracy, or the confidence level, of the behavior estimation result); 
a safe behavior determiner configured to classify parameter values each indicating a travel state of the vehicle into a plurality of ranges based on travel safety, and determine a safe behavior for the vehicle (Ishikawa [0069] the prediction processes analyzes different parameters, such as sudden reduction in speed or frequent braking. The degree or the number of braking is analyzed and executes the prediction process), 
the safe behavior adjusting the travel state of the vehicle such that the parameter values fall under a range of the plurality of ranges, the range having a high level of the travel safety (Ishikawa [0098] when the degree of certainty of the prediction of the behavior is “high”, the controls provide a high level of travel safety. For example, the speed may be caused to be reduced to an extent that the driver can perceive the reduction in advance, or the inter-vehicle distance may be increased) ; and 
a safety determiner configured to determine a behavior control of the vehicle based on a result of the determination made by the incorrectness risk determiner (Ishikawa [0032] the contents of the driving support can change according to the degree of certainty. When the certainty is high, the vehicle control is executed such that the driver can perceive the vehicle control, for example, reduction of the speed via brake. When the degree of certainty becomes lower, the vehicle control is more difficult for 
wherein the safety determiner selects the safe behavior determined by the safe behavior determiner when the safety determiner acquires a determination including the incorrectness risk from the incorrectness risk determiner (Ishikawa [0037-0038] when the behavior is predicted, such a lane change of another vehicle, the driving support information outputs to the control unit so that the vehicle slows down in response to the predicted behavior of another vehicle). 
Yet, Ishikawa does not teach the safety determiner selects the behavior estimation result when the safety determiner acquires a determination not including the incorrectness risk from the incorrectness risk determiner.
However, in the same field of endeavor of automated vehicles, Takeda does teach the safety determiner selects the behavior estimation result when the safety determiner acquires a determination not including the incorrectness risk from the incorrectness risk determiner (Takeda [0140] Fig. 10 illustrates a control routine used for the abnormality not assumed in the database. The priority control routine is used when the abnormality (incorrectness risk) is detected but the behavior control being performed is normal. The control determination is made regardless of the abnormality, which means the incorrectness risk is not included in the determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ishikawa’s incorrectness risk determiner and determining a safe behavior by selecting the behavior estimation result when the safety determiner acquires a determination not including the incorrectness risk, as taught by Takeda, for the purpose of correctly detecting malfunction and resolving redundancy issues (Takeda [0008-0010]).

Claims 7 and 8 are rejected under the same rationale as claim 1. 

Regarding claim 2, Ishikawa teaches the information processing system according to claim 1, wherein the incorrectness risk determiner determines that the behavior estimation result carries the incorrectness risk when correctness of the behavior estimation result is equal to or less than a threshold (Ishikawa [0082] when a prediction on the behavior of a vehicle is made, the degree of certainty may be evaluated to be from high to low. For example, if the prediction on a vehicle taking a turn is being made, the degree of certainty may increase or decrease depending on how much time apart the event takes place from the predicted time, which would be the threshold; [0095] the degree of certainty can also be determined according to the number of types of information being acquired, wherein the degree of certainty may be increased within the range of the degree, as the number of types of information increases (threshold). The point at which the number increases enough so that the degree of certainty changes from low to high is dependent upon the threshold).  

Regarding claim 3, Ishikawa teaches the information processing system according to claim 1, wherein the behavior estimation result is a result estimated, using machine learning, based on at least one of information on surroundings of the vehicle and information on the travel state of the vehicle (Ishikawa [0028-0029] the predicting unit predicts the behavior based on the movement history of the vehicle, wherein the movement history may be used for behavior prediction and control output; [0034] the combination of movement history with driving information (the travel state) can improve the prediction).

Regarding claim 4, Ishikawa teaches the information processing system according to claim 3, wherein the incorrectness risk determiner determines whether or not the behavior estimation result carries the incorrectness risk based on output probabilities of a plurality of behaviors included in the 

Regarding claim 5, Ishikawa teaches information processing system according to claim 1, further comprising a reporter configured to provide a result determined by the safety determiner to a driver of the vehicle (Ishikawa [0028] the predicting unit predicts the behavior of the vehicle, and outputs the driving support information that supports safe driving of the vehicle, based on the predictions that have been made, which can be outputted using screen display (reporter). The specification says the information reporter may provide the result via display device in some configuration).  

Regarding claim 6, Ishikawa teaches the information processing system according to claim 1, further comprising a receiver configured to receive from a driver of the vehicle an acceptance or rejection of the result determined by the safety determiner (Ishikawa [0040] the output unit outputs the predicted behavior (receiver), enabling the vehicle control unit to execute the vehicle control based on user’s response (acceptance or rejection) to the predicted behavior).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665